SUMMARY ORDER
Defendant-appellant Miguel Nunez claims that the district court abused *82its discretion by increasing his sentence by reason of his having committed an uncharged rape in the course of the offense. We reject that contention. Nunez does not deny having committed the rape. Courts are entitled to take into account the personal characteristics of the defendant being sentenced.
Nunez claims that the Hobbs Act was not properly applied to him because, according to his contention, the Hobbs Act applies only to extortion of businesses. By pleading guilty, Nunez waived any objection as to the appropriateness of the charge. See Hayle v. United States, 815 F.2d 879, 881 (2d Cir.1987).
We do not consider his claim that the pretrial delay violated his Fifth and Sixth Amendment rights because he raises this claim for the first time on appeal. See Baker v. Dorfman, 239 F.3d 415, 423 (2d Cir.2000).
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.